DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-15, 17-27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (Pub No: 2019/0059129), and further in view of Gao et al (Pub No: 2020/0163071).



As to claim 1, Luo teaches a method of wireless communication at a User Equipment (UE) (Luo, [0006], a technique at a device (UE) In a network), comprising: 
waking up during an off period of a connected mode discontinuous reception (cDRX) cycle (Luo, [0006], a UE wakes up during a sleep state in a C-DRX mode); 
comparing a first metric of at least one of a plurality of candidate beams and a second metric of a current beam for communication with a base station (Luo, [0141-0142][0159][0163], comparing a current set of transmit beams performance (first metric) to a performance threshold (second metric) for current beams); and 
transmitting a scheduling request (SR) during the off period (Luo, [0141] Fig 3, SR during ‘off’)
transmitting a beam report to the base station (Luo, [0159][0163], a beam status report is sent to the base station based on response to the set of beams performance falling below a performance threshold), during the off period (Luo, Fig 5,[0160] the AGI periods are in the off duration (sleep) and skip the on duration), based on the comparison of the first metric of the at least one of the plurality of candidate beams and the second metric of the current beam (Luo, [0159][0163], the action is taken in response to comparing a current set of transmit beams performance (first metric) to a performance threshold (second metric) for current beams).
Luo does not explicitly teach transmitting a scheduling request (SR) during the off period and prior to transmitting a beam report.
However, Gao teaches transmitting a scheduling request (SR) during the off period and prior to transmitting a beam report (Gao, Fig 13, a SR is sent before a beam report).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luo and Gao to transmit a SR during an off period and prior to a beam report because it would guarantee the reliability and robustness of wireless communication (Gao, [0006]).

As to claim 2, Luo teaches wherein the UE transmits the beam report during the off period using a preconfigured resource (Luo, [0156][0163], using a response signal (resource)).

As to claim 3, Luo teaches wherein the preconfigured resource comprises a periodic uplink control channel resource for a channel state information (CSI) report during the off period (Luo, [0156][0163], a pre-configured uplink control channel for sending the report in response to the CSI-rs).

As to claim 4, Luo teaches wherein the SR is transmitted using a preconfigured, periodic SR uplink control channel resource (Luo, [0141-0142], transmitting a SR before the report is sent).

As to claim 5, Luo teaches wherein the preconfigured resource comprises a periodic uplink control channel resource for beam failure recovery (BFR) during the off period (Luo, [0142], the resource Is for beam recovery).

As to claim 6, Luo teaches further comprising: measuring a metric of each of the plurality of candidate beams for communication with the base station (Luo, [0082], the metric is signal strength and a raw measurement).

As to claim 7, Luo teaches wherein at least one of the first metric or the second metric is signal quality (Luo, [0082], the metric is signal strength).

As to claim 8, Luo teaches further comprising: selecting, during the off period of the cDRX cycle, the at least one of the plurality of candidate beams for communication with the base station (Luo, [0151], the transmit beams are selected and switched to use).

As to claim 9, Luo teaches further comprising: generating the beam report during the off period of the cDRX cycle based on the comparison of the first metric of the at least one of the plurality of candidate beams and the second metric of the current beam (Luo, [0159][0163], a beam status report is sent (and generated) to the base station based on response to the set of beams performance falling below a performance threshold).

As to claim 10, Luo teaches wherein the beam report is transmitted to the base station via a physical uplink control channel (PUCCH) (Luo, [0156] the response (report) is sent via PUCCH).

As to claim 13, Luo teaches a method of wireless communication at a base station (Luo, [0006], a technique at a base station in a network), comprising: 
configuring a connected mode discontinuous reception (cDRX) cycle with a user equipment (UE) (Luo, [0006], the base station is configured for cDRX);
receiving a scheduling request (SR) during the off period (Luo, [0141] Fig 3, SR during ‘off’) and 
receiving a beam report from the UE during an off period of the cDRX cycle based on a preconfigured resource, wherein the beam report includes a comparison of a first metric of at least one of a plurality of candidate beams and a second metric of a current beam (Luo, [0159][0163], a beam status report is received by the base station based on response to the set of beams performance falling below a performance threshold).

However, Gao teaches receiving a scheduling request (SR) during the off period and prior to transmitting a beam report (Gao, Fig 13, a SR is received before a beam report).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luo and Gao to receiving a SR during an off period and prior to a beam report because it would guarantee the reliability and robustness of wireless communication (Gao, [0006]).

As to claim 14, Luo teaches wherein at least one of the first metric or the second metric is signal quality (Luo, [0082], the metric is signal strength).

As to claim 15, Luo teaches further comprising: switching to the at least one of the plurality of candidate beams from the current beam, during the off period, for communication with the UE in a following on period (Luo, [0151], the transmit beams are selected and switched to use in the next on duration).


As to claim 17, Luo teaches wherein the preconfigured resource comprises a physical uplink control channel (PUCCH), the method further comprising: configuring the PUCCH for communication with the UE during the off period (Luo, [0156] the response (report) is sent via PUCCH).

As to claim 18, Luo teaches wherein the PUCCH is configured within a time period of a scheduling request (SR) (Luo, [0141-0142], transmitting a SR before the report is sent).

As to claim 19, Luo teaches wherein the preconfigured resource comprises a periodic uplink control channel resource for a channel state information (CSI) report during the off period(Luo, [0156][0163], a pre-configured uplink control channel for sending the report in response to the CSI-rs).

As to claim 20, Luo teaches further comprising, wherein the SR is received using a preconfigured, periodic SR uplink control channel resource (Luo, [0141-0142], transmitting a SR before the report is sent).

As to claim 21, Luo teaches wherein the preconfigured resource comprises a periodic uplink control channel resource for beam failure recovery (BFR) during the off period (Luo, [0142], the resource Is for beam recovery).

As to claim 22, Luo teaches an apparatus for wireless communication at a User Equipment (UE) (Luo, [0006], a device (UE) In a network), comprising: a memory; and at least one processor coupled to the memory (Luo, [0202], processor and memory) and configured to: 
wake up during an off period of a connected mode discontinuous reception (cDRX) cycle (Luo, [0006], a UE wakes up during a sleep state in a C-DRX mode); 
compare a first metric of at least one of a plurality of candidate beams and a second metric of a current beam for communication with a base station (Luo, [0141-0142][0159][0163], comparing a current set of transmit beams performance (first metric) to a performance threshold (second metric) for current beams); and 
transmitting a scheduling request (SR) during the off period (Luo, [0141] Fig 3, SR during ‘off’)
transmit a beam report to the base station (Luo, [0159][0163], a beam status report is sent to the base station based on response to the set of beams performance falling below a performance threshold), during the off period (Luo, Fig 5,[0160] the AGI periods are in the off duration (sleep) and skip the on duration), based on the comparison of the first metric of the at least one of the plurality of candidate beams and the second metric of the current beam(Luo, [0159][0163], the action is taken in response to comparing a current set of transmit beams performance (first metric) to a performance threshold (second metric) for current beams).
Luo does not explicitly teach transmitting a scheduling request (SR) during the off period and prior to transmitting a beam report.
However, Gao teaches transmitting a scheduling request (SR) during the off period and prior to transmitting a beam report (Gao, Fig 13, a SR is sent before a beam report).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luo and Gao to transmit a SR during an off period and prior to a beam report because it would guarantee the reliability and robustness of wireless communication (Gao, [0006]).

As to claim 23, Luo teaches wherein the UE transmits the beam report during the off period using a preconfigured resource (Luo, [0156][0163], using a response signal (resource)); wherein the preconfigured resource comprises a periodic uplink control channel resource for a channel state information (CSI) report during the off period (Luo, [0156][0163], a pre-configured uplink control channel for sending the report in response to the CSI-rs).

As to claim 24, Luo teaches wherein the at least one processor is further configured to: wherein the SR is transmitted using a preconfigured, periodic SR uplink control channel resource (Luo, [0141-0142], transmitting a SR before the report is sent).

As to claim 25, Luo teaches wherein the UE transmits the beam report during the off period using a preconfigured resource; wherein the preconfigured resource comprises a periodic uplink control channel resource for beam failure recovery (BFR) during the off period (Luo, [0142], the resource Is for beam recovery).

As to claim 26, Luo teaches wherein the at least one processor is further configured to: measure a metric of each of the plurality of candidate beams for communication with the base station (Luo, [0082], the metric is signal strength and a raw measurement).

As to claim 27, Luo teaches wherein the at least one processor is further configured to: select, during the off period of the cDRX cycle, the at least one of the plurality of candidate beams for communication with the base station (Luo, [0151], the transmit beams are selected and switched to use).

As to claim 29, Luo teaches an apparatus for wireless communication at a base station (Luo, [0006], a base station in a network), comprising: a memory; and at least one processor coupled to the memory (Luo, [0202], processor and memory) and configured to: 
configure a connected mode discontinuous reception (cDRX) cycle with a user equipment (UE) (Luo, [0006], the base station is configured for cDRX); and
receiving a scheduling request (SR) during the off period (Luo, [0141] Fig 3, SR during ‘off’) receive a beam report from the UE during an off period of the cDRX cycle based on a preconfigured resource, wherein the beam report includes a comparison of a first metric of at least one of a plurality of candidate beams and a second metric of a current beam (Luo, [0159][0163], a beam status report is received by the base station based on response to the set of beams performance falling below a performance threshold).

However, Gao teaches receiving a scheduling request (SR) during the off period and prior to transmitting a beam report (Gao, Fig 13, a SR is received before a beam report).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luo and Gao to receiving a SR during an off period and prior to a beam report because it would guarantee the reliability and robustness of wireless communication (Gao, [0006]).

As to claim 30, Luo teaches wherein the at least one processor is further configured to: switch to the at least one of the plurality of candidate beams from the current beam, during the off period, for communication with the UE in a following on period (Luo, [0151], the transmit beams are selected and switched to use in the next on duration).


Claims 11, 16, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Luo and Gao as applied to claims above, and further in view of Guo et al (Pub No: 2018/0167883).

As to claim 11, Luo teaches receiving a signal from a base station (Luo, [0163], the UE receives signals from the base station).
Luo does not explicitly teach wherein the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information.
However, Guo teaches wherein the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information (Guo, [0211-212], the base sation sends a MAC-CE indicating beam switch procedure).


As to claim 16, Luo teaches transmitting a signal to a UE (Luo, [0163], the UE receives signals from the base station).
Luo does not explicitly teach further comprising, wherein the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information.
However, Guo teaches further comprising, wherein the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information (Guo, [0211-212], the base sation sends a MAC-CE indicating beam switch procedure).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Luo and Guo to use MAC-CE beam indication procedure because it is an efficient method of beam management and to indicate beam switching to a UE (Guo, [003][0209]).

As to claim 28, Luo teaches receiving a signal from a base station (Luo, [0163], the UE receives signals from the base station).
Luo does not explicitly teach, wherein the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information; and switch to a new UE beam for communication with the base station based on the beam switch information.
However Guo teaches the signal includes a medium access control (MAC) control element (MAC-CE) indicating beam switch information; and switch to a new UE beam for communication with the base station based on the beam switch information (Guo, [0211-212], the base sation sends a MAC-CE indicating beam switch procedure).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469